IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
MICHAEL JAMES
MCPHERSON,                          NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-5414

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed November 2, 2017.

An appeal from the Circuit Court for Duval County.
Roberto Arias, Judge.

Andy Thomas, Public Defender, Barbara J. Busharis, Assistant Public Defender,
Tallahasee, for Appellant.

Pamela Jo Bondi, Attorney General, Robert "Charlie" Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, MAKAR, and OSTERHAUS, JJ., CONCUR.